NOTE: The Examiner’s amendment set forth in the NOA 08/18/2021 erroneously inserts the phrase “the group consisting of” after “selected” instead of after “selected from”. Correction is thus set forth below.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after final amendment filed on 08/02/2021 has been entered. Claims 14-15 have been canceled. Thus Claims 1, 4-10 and 12-13 are currently pending and are under current examination.

Moot Rejections
	Claims 14-15 have been canceled and thus the 102(a)(1) rejection of the claims is now moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
	Claim 1, line 3 – after “selected from” the phrase - - the group consisting of - - has been added.
	Claim 1, line 12 – the term “silica,” has been canceled.
Authorization for this examiner’s amendment was given in an interview with Ms. Hui C. Wauters on 08/12/2021 and 08/13/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Patent numbers CN107282045A (CN’045 hereinafter; Published Oct. 24, 2017; see attached original and English translation; cited in Office Action 01/14/2021), CN105582927A (CN’927 hereinafter; Published May 18, 2016; original and English translation attached herein; cited in Office Action 01/14/2021) and Patent Application publication number US2019/0202761A1 (US’761).
The teachings of these references have been made of record in the Office Action.
US’761 teaches a method for preparing CHDM by hydrogenating CHDA in the presence of a catalyst that comprises silica support (equivalent to claimed heterogeneous additive) and Ru, Sn, and Pt as active metal catalyst. It was further discussed that the reference teaches in paragraph [0041] that the amount of the metal catalyst used is 10 to 300 parts by weight per 100 parts by weight of CHDA and that calculated weight ratio of the metal catalyst to CHDA is 1:10-1:0.33.


    PNG
    media_image1.png
    180
    631
    media_image1.png
    Greyscale

It is noted that the claimed process where homogeneous additive or heterogeneous additive has been included has been described in the instant specification as producing CHDM with high trans- content. Hence, a skilled artisan would not have been motivated to use the methods of the closest prior art references to arrive at the claimed invention.
In view of the foregoing, the instantly claimed process for preparing CHDM is deemed novel and unobvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-10 and 12-13 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622